           Case 8:19-cr-00004-JVS Document 35 Filed 09/25/19 Page 1 of 1 Page ID #:135

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         SACR 19-4-JVS                                                                 Date      September 25, 2019


 Present: The Honorable        JAMES V SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                        Sharon Seffens                                     Lawrence Kole
                Deputy Clerk                    Court Reporter/Recorder                          Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present Cust. Bond           Attorneys for Defendants:          Present App. Ret.

BENEDICT LIAO                                       X            X        Diane Bass                                 X                X



 Proceedings:       Status Conference


     Cause is called for hearing with the defendant, his counsel and counsel for the
Government present. Court and counsel confer. Trial to be continued to February 2020.
Counsel shall submit a stipulation and proposed speedy trial order.




                                                                                                                 :         05

                                                                     Initials of Deputy Clerk     lmb
cc:




CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                                     Page 1 of 1
